Motion for leave to appeal dismissed upon the ground that the order of the Appellate Division from which leave is sought *689does not finally determine the action within the meaning of the Constitution. The judgment, the appeal from which was dismissed by the Appellate Division, entered pursuant to the parties’ stipulation, does not constitute a final judgment because the stipulation was entered into “without prejudice” (see Herzfeld & Stern v Beck, 82 NY2d 789 [1993]; Russo v New York Life Ins. Co., 95 NY2d 847 [2000]).